              Case 2:20-cr-00191-JLR Document 29 Filed 01/07/21 Page 1 of 2




 1                                                                  Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         NO. CR20-191 JLR
12                           Plaintiff,
                                                        ORDER
13
                      v.
14
      AUSTIN HSU,
15
                             Defendant.
16
17
18         THE COURT has considered the stipulated motion to proceed with guilty plea

19 hearing by video or telephonic hearing, along with all the records and files in this case
20 and the General Orders currently in effect.
21         THE COURT FINDS that the circumstances are as set forth in the parties’ motion,

22 and that a video or telephonic guilty plea hearing may take place as soon as practical
23 because further delays in this case would cause “serious harm to the interests of justice,”
24 see General Order No. 04-20 (3/30/20), for the reasons set forth in the parties’ stipulation.
25 Accordingly,
26         THE COURT ORDERS that the parties may proceed with a plea hearing by

27 telephone and/or video conference, consistent with current procedures established by this
28 //
     ORDER AUTHORIZING IN-PERSON APPEARANCE AND CONSENT TO
     PROCEED BY VIDEO/TELEPHONIC CONFERENCE - 1
     U.S. v. Hsu, CR20-191 JLR
             Case 2:20-cr-00191-JLR Document 29 Filed 01/07/21 Page 2 of 2




 1 Court, and directs the parties to consult with one another and the Court to schedule such a
 2 hearing at a mutually acceptable date and time.
 3
 4         DONE this 7th day of January, 2021.
 5
 6
 7                                            A
                                             _________________________________
                                             JAMES L. ROBART
 8                                           United States District Judge
 9
10 Presented by:
11
   // s // Brent Hart
12 BRENT HART
13 Attorney for Defendant Austin Hsu
14 So stipulated:
15
   // s // Steven Masada (by email authorization)
16
17 STEVEN T. MASADA
   Assistant United States Attorneys
18
19 CHRISTOPHER FENTON
   Trial Attorney, Fraud Section,
20 Criminal Division, Department of Justice
21
22
23
24
25
26
27
28
     ORDER AUTHORIZING IN-PERSON APPEARANCE AND CONSENT TO
     PROCEED BY VIDEO/TELEPHONIC CONFERENCE - 2
     U.S. v. Hsu, CR20-191 JLR
